Citation Nr: 1130229	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO. 05-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for psychiatric disability, to include as secondary to service-connected low back disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 19, 1980, to October 30, 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2003 and May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was the subject of a Board decision dated in September 2007 by which the Board reopened the Veteran's claim for service connection for psychiatric disability and remanded the claims on appeal to the RO/AMC for further development. The case was further addressed in a Board remand dated in November 2009. 

In its November 2009 remand of this matter, the Board found that the issue of service connection for neck disability as secondary to service-connected low back disability was raised by a VA evaluation in March 2009. The Board now further notes that the issue was raised explicitly at the opening of an RO hearing in December 1992. (See December 1992 RO hearing transcript, pages 1-2.) The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In a September 2007 decision and remand of this appeal the Board found that to the limited extent a March 2003 VA examiner correctly reported the medical and factual history pertaining to the Veteran's period of active service and found that as a result the Veteran had depression related to service, his opinion sufficed to reopen the claim for service connection for psychiatric disability. Specifically, the examiner concluded that it was more likely than not that the Veteran's depressive disorder was related to service based on a history of the Veteran having fallen and injured himself while lifting a duffle bag during his period of active service in 1980.

However, as the Board noted in September 2007, there were additional factors cited by the March 2003 VA examiner that were not correct, calling into question the weight and probative value of his opinions with respect to the reopened claim for service connection for psychiatric disability. The examiner indicated that the Veteran had symptoms of PTSD, which were related to a Veteran's prior tour in U.S. Marine Corps, while stationed in Vietnam; however, the Veteran did not serve in the U.S. Marine Corps or in Vietnam or have a period of active duty prior to his period of service from September 19, 1980, to October 30, 1980. The March examiner's report also was found to be incomplete, as he observed that the Veteran spoke Spanish, and that a Spanish speaking psychiatrist would have been more appropriately qualified to conduct the examination. 

As a result, the Board remanded the Veteran's reopened claim for service connection for psychiatric disability for an additional medical examination and opinion. See 38 U.S.C.A. § 5103A(d)(2).
 
Upon remand a March 2009 VA examiner noted in his report that the Veteran had significant psychiatric disability and was unwilling to participate in the interview. The report did not provide the requested medical nexus opinion. As a result, in November 2009 the Board remanded this matter for a review by an appropriate clinician to determine whether the Veteran has current psychiatric disability that is either related either to his fall during active service or is secondary to his service-connected low back disability. See 38 C.F.R. § 4.2.

A March 2010 reviewing clinician's opinion consists only of the statement that "[f]ollowing review of C-file and progress note history of treatment, I am unable to render an opinion without resort to mere speculation."  

The March 2010 reviewing clinician's response contains no rationale for the opinion provided. As a consequence, it is of essentially no probative weight and is inadequate for the purpose of adjudicating the Veteran's claim for service connection for psychiatric disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

Further, a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion. However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity. For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. At minimum, the examiner must explain what facts cannot be determined and why. See Jones v. Shinseki, 23 Vet. App. 382 (2009); cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, the Court in Jones asserted that the examiner should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

 In light of the foregoing, the Board must remand the claim on appeal for a medical opinion that substantively addresses the Veteran's appeal or fulfills the Court's requirements regarding determinations that a medical opinion cannot be provided without resort to mere speculation, as set forth in Jones v. Shinseki, 23 Vet. App. 382 (2009). 

The Board will request a comprehensive examination and opinion by a panel of two clinicians to ensure that the Veteran is not prejudiced by the factual inaccuracies or inadequate reasoning of the three prior reports of VA examining and reviewing clinicians. See 38 C.F.R. § 4.2.

In addition the RO/AMC must seek to obtain any addition relevant records of medical treatment. See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3).

As the matter of entitlement to service connection for psychiatric disability will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for service connection for psychiatric disability. See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (generally, for reasons of judicial economy or on prudential grounds, a claim will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters still being adjudicated below). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his psychiatric disability, including a depressive disorder or organic brain disorder, that have not been previously received into the claims file.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records that have not been previously received from each health care provider the Veteran identifies. 

(b) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC will afford the Veteran an examination by a panel of two appropriately qualified clinicians (physicians or psychologists). They must have the ability to Spanish or else have an interpreter present at the examination.

The following considerations will govern the examination:

(a) The purpose of the examination is to determine whether the Veteran currently has :

(i) an organic brain disorder caused by the documented instance of the October 1980 in-service fall that resulted in service connection for a back disorder, or

(ii) a depressive or other psychiatric disorder caused by the documented instance of the October 1980 in-service fall that resulted in service connection for a back disorder; or

(iii) a psychiatric disorder caused or aggravated (a chronic worsening as opposed to a temporary flare-up of symptoms) by his service-connected back disorder, or  

(iv) any psychiatric or cognitive disorder that began during active service, chronically worsened during service, or is related to any incident of service.

(b) The examiners must be informed that the Veteran served on active duty from September 19, 1980, to October 30, 1980. 

(c) The examiners must be informed that there is presently no service department evidence that the Veteran had a prior period of service in Vietnam. 

(d) The examiners must have the claims folder and a copy of this remand for review in conjunction with the examination, and the examiners must acknowledge receipt and review of the claims folder in any report generated as a result of this remand. 

(e) The examiners must be advised that the relevant history includes the following: 

The Veteran served on active duty from September 19, 1980, to October 30, 1980. 

The Veteran's service treatment records show that in October 1980 he fell on his back while carrying a duffle bag resulting in severe pain to his neck and back. An impression of a muscle strain was provided by a treating clinician. He was also evaluated for thyroid disease and peptic ulcer disease during the weeks after the fall. In October 1980 a history of taking .3 mg of Syn Thyroid for the past three months was noted in connection with complaints of dizziness and weakness.

A private record of emergency room treatment at Dr. Sosuni Hospital, Inc., indicates that the Veteran was seen for pain in the lumbar region on November 1, 1980.
 
A private treatment record by Dr. Max Guerrier dated on November 17, 1980, indicates that the Veteran had history of peptic ulcer and muscle pain, and includes diagnoses of peptic ulcer, dorsal lumbar muscle spasm, and neurosis anxiety.
 
At VA neurological and psychiatric examinations in January 1981 the Veteran was found to have no mental disorder and tension headaches. An EEG was noted to be normal.
 
A private record of treatment from May 1981 by Dr. A. M. Portalatin states that the Veteran had neurosis. The record further indicates that the Veteran experienced symptoms of the cervical region. 

A March 1982 private treatment note from a medical doctor states that the Veteran had been under psychiatric treatment that began in March 1982. 

A note received in April 1982 from Dr. Thomas Hernandez includes a diagnosis of chronic anxiety, severe. 

Multiple private medical records from June 1982, including a note from Dr. Jose A. Delgado, MD, indicate a history of the Veteran not having psychiatric or other cognitive disturbances until 1980. 

March 1982 and April 1982 treatment notes from Dr. Tomas Hernandez, M.D., indicate by history that the Veteran experienced trauma to the head on September 22, 1980, while he was in the Army, and had since then experienced loss of fluency of speaking and a reaction of severe chronic anxiety. 

A June 1982 treatment note from Dr. Tomas Hernandez indicates that an electroencephalogram and echogram were negative.
 
Private medical records from Dr. Delgado, dated from January 1983 to October 1983, indicate that the Veteran had been diagnosed with symptoms associated with a psychiatric disorder, to include anxiety, insomnia, hallucinations, depression, fear of persecution, and mania. It was indicated that prior to 1980, he had been mentally fit but that his symptoms had manifested from 1980 since military service.

Private medical records from Dr. Delgado in August 1983 state that the Veteran had been experiencing psychiatric disturbances since military service, had been completely healthy psychiatrically prior to 1980, and now experienced anxiety, depression, insomnia, auditory and visual hallucinations, persecution with fear of assault, and mania. It was indicated that he was being referred to psychological evaluation.
 
VA records of treatment from 1985 to 1989 indicate treatment for several conditions related to low back, thyroid, and psychiatric disorders, among others.

VA hospital treatment records dated in March 1986 include a notation that the Veteran received psychological treatment on five occasions since 1980. The assessment includes psychological factors affecting physical conditions.
 
At an RO hearing with the Veteran and his spouse in January 1987, the Veteran testified that he began experiencing symptoms associated with a psychiatric disorder following a fall during his period of active service. The Veteran's spouse added that upon his return from service, he demonstrated anxiety and increased irritability.
 
A private medical record from A. M. Portalatin, M.D., dated in March 1986, states that the Veteran had been seen for neurotic disorders.
 
A private psychiatric summary from L. A. Sanchez Raffucci, M.D., dated in October 1986, states that the Veteran had become increasingly irritable, anxious, and depressed following a fall during his period of active service, where he had sustained trauma to his occipital area, back, and legs. The diagnosis was atypical depression with anxiety and rule out mixed organic brain syndrome.
 
The evidence of record also includes numerous lay statements from the early 1980s forward from the Veteran's spouse, employers and acquaintances indicating that since his separation from service, there had been a change in his behavior.

During a personal hearing in December 1992, the Veteran and his spouse testified that the Veteran was receiving treatment for symptoms associated with a psychiatric disorder every month since 1980, following his separation from service. 

VA outpatient treatment records dated from January 1993 to December 1993 show that the Veteran was treated intermittently for symptoms associated with a diagnosis of adjustment disorder with depressed mood.
 
A private medical record from B. Lopez Flores, M.D., dated in September 1989, states that the Veteran had sustained trauma to the head and back from a fall during service in 1980. He was said to have attempted to resume work several times from 1980 to 1988, but to have been unable to do so as he had manifested a diagnosis of severe dysthymic disorder with agitation traits.
 
A private psychiatric evaluation report dated in December 1991 by Miguel A. Cubano, MD, states that the Veteran had sustained a trauma to the head during service when he had fallen backwards following an attempt to lift a duffle bag. The diagnosis was schizophrenia, paranoid type, and rule out personality disorder with paranoid ideation. Dr. Cubano elaborated that the Veteran apparently had traumatic experiences while on active duty and had not been able to cope with stress since those days. He noted that the Veteran's condition had deteriorated since that time and that prognosis was poor without treatment.
 
Private medical records from Dr. Lozano, dated from February 1994 to July 1999, indicate that the Veteran had been receiving treatment for a psychiatric disorder since December 1993. Dr. Lazona opined that with all reasonable probability the Veteran's psychiatric problems were related to his back problems.
 
VA outpatient treatment records dated from January 1993 to October 2002 show that the Veteran was treated intermittently for symptoms associated with a psychiatric disorder.
 
The Veteran was afforded a VA psychiatric evaluation in March 2003. The examiner reported that he had reviewed the Veteran's claims folder. To the extent that the examiner reported facts reasonably supported by the record, he rendered the following observations in association with those facts:  (1) the Veteran sustained a back injury while in service in 1980 as previously described; (2) a medical discharge had been recommended because of associated headaches and back aches; (3) the Veteran had experienced recurrent major depression and post-concussion syndrome with early dementia or pseudo-dementia since the in-service accident. 

However, there are several factors cited by the March 2003 examiner which are not consistent with evidence of record. The examiner indicated that the Veteran had symptoms of PTSD, which were related to the Veteran's tour of duty as a U.S. Marine Corps while stationed in Vietnam; yet, the Veteran did not serve in the U.S. Marine Corps or in Vietnam. It appears that the examiner may have been referring to VA outpatient treatment records dated from March 2003 to August 2005 that show that the Veteran was treated intermittently for symptoms associated with PTSD with psychotic features. 

(f) The examiners must take a full psychiatric history from the Veteran. If there is a clinical or medical basis to support or question the history provided by the Veteran, the examiner must state this finding with a complete rationale.

(g) If deemed appropriate by the examiners, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(h) In the conclusion or assessment section of their reports the examiners must opine whether the Veteran has:

(i) an organic brain disorder caused by the  documented instance of the October 1980 in-service fall that resulted in service connection for a back disorder, or

(ii) a depressive or other psychiatric disorder caused by the documented instance of the October 1980 in-service fall that resulted in service connection for a back disorder, or

(iii) a psychiatric disorder caused or aggravated (aggravation being defined as a chronic worsening as opposed to a temporary flare-up of symptoms) by his service-connected back disorder, or  

(iv) any psychiatric or cognitive disorder that began during active service, chronically worsened during service, or is related to any incident of service.

(i) The examiners must provide a complete rationale for their opinions, as a matter of medical probability, based on their clinical experiences, medical expertise, and established medical principles. 

(j) If the examiners cannot provide the requested medical opinion without resort to pure speculation, they must provide the reasons for their inability to do so, e.g., a lack of appropriate specialization on the part of the examiner, a lack of adequate factual information available from the Veteran and the claims file, a lack of reliability of the history provided by the Veteran, or a question posed being beyond the current learning and scope of psychology and psychiatry. The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. At minimum, the examiner must explain what facts cannot be determined and why. See Jones v. Shinseki, 23 Vet. App. 382 (2009); cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). The examiner must clearly identify precisely what facts cannot be determined. For example, it must be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 
  
3. Readjudicate the issues on appeal. 

(a) In readjudicating the claim consider whether the referral to the Director, Compensation and Pension, is warranted with respect to the Veteran's claim for a TDIU. See March 2011 Appellant's Post-Remand Brief.

(b) If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



